Citation Nr: 1440752	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a lumbar strain.


WITNESSES AT HEARING ON APPEAL

The Veteran and his father, C.H. Sr.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and was subsequently transferred to the Atlanta, Georgia, RO.

A hearing before the undersigned Acting Veterans Law Judge was held via videoconference in January 2014.  A transcript of the hearing has been obtained and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran seeks entitlement to service connected for a lumbar strain resulting from an injury sustained during service while riding in a Humvee during training.  

According to the Veteran's February 1995 Report of Medical Examination, recurrent low back pain was noted.  The Veteran reported he injured his back while riding in the back of a Humvee.  Furthermore, according to the February 1995 Report of Medical History, the Veteran stated he had recurrent back pain and that he injured his back in November 1994.  There are no in-service treatment records reflecting complaint, treatment, or diagnosis of a low back injury. 

The Veteran underwent a VA examination in October 2009 where he was diagnosed with a lumbar strain.  In December 2009, a VA examiner opined that the Veteran's lumbar strain was not caused by, or a result of military service explaining that there were no documentation within the service medical records of acute or chronic treatment of a lumbar spine condition.  The examiner further noted the physical examination conducted in March 1994 listed all body systems as normal.  

The Board finds this opinion inadequate as the basis of the rationale is contrary to the February 1995 records that show that the Veteran did complain of recurrent back pain stemming from an injury sustained while riding in a Humvee.  

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Accordingly, the Veteran should be afforded a new VA examination to clarify the Veteran's current diagnosis of a lumbar condition and provide an opinion as to the etiology of any currently manifested disability, specifically considering the February 1995 separation records.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and associated with the claims file.

2. Once the above instruction has been completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability by an appropriate examiner.  
The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disorder, to include a lumbar strain, is causally related to active service.  The examiner should consider and address the Report of Medical History and Report of Medical Examination (both conducted in February 1995) indicating recurrent back pain and nature of the injury, the findings of the October 2009 VA examination, and the Veteran's lay statements regarding the in-service injury and symptoms since service. 

A complete copy of this remand and the claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear, rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

